Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Oyu Tolgoi Investment Agreement Signed VANCOUVER, Oct. 6 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE Amex:EGI; Frankfurt:EKA - "Entree" or the "Company") welcomes the signing of the Investment Agreement between our joint venture partner, Ivanhoe Mines (TSX: IVN; NYSE: IVN; NASDAQ: IVN - "Ivanhoe Mines"), our largest shareholder Rio Tinto (NYSE: RTP; LSE: RIO.L; ASX: RIO.AX) and the Mongolian government. The successful conclusion to the negotiations paves the way for the development of Entree's Hugo North Extension and Heruga deposits as part of the overall construction and operation of the massive Oyu Tolgoi mining complex. The Hugo North Extension and Heruga deposits are located within Entree's Lookout Hill property along the Oyu Tolgoi trend of copper-gold-molybdenum mineralization. These deposits are subject to the joint venture between Entree and Ivanhoe Mines' subsidiary, Ivanhoe Mines Mongolia Inc. Oyu Tolgoi is the world's largest and richest, undeveloped porphyry copper-gold-molybdenum project. Some of the highest grade copper-gold mineralization lies within the Hugo North Extension deposit and the highest molybdenum grades occur within the Heruga deposit. Greg Crowe, President and CEO of Entree, stated: "We congratulate the Mongolian government and our partners, Ivanhoe Mines and Rio Tinto, on the hard work, patience and perseverance that all parties undertook to reach this historic moment. Projects of the magnitude and richness of Oyu Tolgoi are extremely rare and the successful development of it will bring substantial benefits not only to the Mongolian people, but to the investors in companies with interests in this project." Mr. Crowe further commented, "We have long believed that considerable exploration potential exists in the region, and this was reiterated earlier today by Bret Clayton, chief executive of Rio Tinto's Copper and Diamonds group. We understand that the conversion of our Shivee Tolgoi and Javhlant exploration licenses to mining licenses is one of the key conditions to the Investment Agreement. A portion of these licenses is subject to the joint venture between Entree and Ivanhoe Mines, and as such, is important to the overall development and upside potential of Oyu Tolgoi." Application has been made to the Mongolian government's Cadastre office to convert the Shivee Tolgoi and Javhlant exploration licenses to mining licenses and the Company is awaiting confirmation from the Cadastre office.
